




EMPLOYMENT AGREEMENT
This employment agreement (the “Agreement”) is entered into by and between
Darren Jensen (“you” or “your”) and LifeVantage Corporation, a Colorado
corporation, (the “Company”). This Agreement will become effective upon your
acceptance (the “Effective Date”) and will automatically terminate on the
ninetieth (90th) day following the close of the first fiscal year of the Company
in which net revenue exceeds $500 million (the “Expiration Date”) unless
extended by mutual written agreement of the Company and you on or prior to the
Expiration Date. Your employment will commence no later than June 15, 2015 or
such other mutually agreeable date that may be determined (the “Start Date”). In
consideration of the mutual covenants and promises made in this Agreement, you
and the Company agree as follows:
1.Position and Responsibilities. As of the Start Date, you will serve as a
full-time employee of the Company as the Company’s President and Chief Executive
Officer (“PCEO”). You shall report directly to the Company’s Board of Directors
(the “Board”). You shall have the duties, responsibilities and authority that
are customarily associated with such position and such other senior management
duties as may reasonably be assigned by the Board. You will devote your full
time efforts, abilities, and energies to promote the general welfare and
interests of the Company and any related enterprises of the Company. You will
loyally, conscientiously, and professionally do and perform all duties and
responsibilities of this position, as well as any other duties and
responsibilities as will be reasonably assigned by the Company. At the request
of the Company, you will also serve as an officer and/or member of the board of
directors of any Company affiliate, without additional compensation. Your
primary workplace will be located at the Company’s Utah office, currently
located at 9785 S. Monroe Street, Suite 300, Sandy, Utah 84070. Nothing herein
shall preclude you from (i) serving, with the prior consent of the Board, as a
member of the board of directors or advisory boards (or their equivalents in the
case of a non-corporate entity) of non-competing businesses and charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing your personal investments and affairs; provided, however, that
the activities set out in clauses (i), (ii) and (iii) shall be limited by you so
as not to materially interfere, individually or in the aggregate, with the
performance of your duties and responsibilities hereunder.


2.Base Salary. During your employment as PCEO and while this Agreement is in
effect, you will be paid an annual base salary of $550,000 (the “Base Salary”)
for your services as PCEO, payable in the time and manner that the Company
customarily pays its employees and subject to increase or decrease at the
discretion of the Board.


3.Signing Bonus. Upon the commencement of your employment, you will be entitled
to a signing bonus in the amount of $451,000 (the “Signing Bonus”). The Signing
Bonus is subject to your completion of one year of employment with the Company.
Should the Company terminate your employment for Cause (as defined below) or
should you voluntarily resign your employment for any reason other than Good
Reason (as defined below), in either case, prior to the first anniversary of the
Start Date, you hereby agree to refund to the Company the entire amount of the
Signing Bonus (the “Clawback Amount”) within ten (10) days of your termination
of employment. In order to satisfy the foregoing obligation, you understand and
agree that the Company may deduct up to the full amount of the Clawback Amount
from any other amounts owed to you at the time of your termination of
employment.


4.Relocation Benefits. You are required to relocate to, and maintain a residence
in, the Salt Lake City, Utah area. To assist in your relocation from Orlando,
Florida to the Salt Lake City area, you are entitled to receive the relocation
benefits described in this Section 4, provided that you remain an employee of
the Company in good standing as of the date that the particular cost or expense
is incurred (the “Relocation Benefits”). All reimbursed expenses hereunder must
be properly documented and otherwise comply with the Company’s standard expense
reimbursement policy and practice. The Relocation Benefits consist of the
following:


(a)House Hunting Trips. The Company will reimburse reasonable and customary
out-of-pocket expenses for you and your spouse to travel to and from Salt Lake
City, Utah for up to two trips to search for housing and temporary housing. The
reimbursable expenses consist of hotel costs, airfare (coach class), and rental
car. If necessary and upon discussion between you and the Board, on a short-term
basis, the Company may make reasonable accommodation to you for additional
flights for you and your spouse between Orlando, Florida and Salt Lake City,
Utah for the purpose of house-hunting or to allow you to return to your home in
Orlando, Florida until your family has relocated to Salt Lake City, Utah.


(b)Moving Expenses. The Company will reimburse the reasonable costs of standard
group shipment of your personal belongings and household goods.


(c)Temporary Housing Allowance. You will be eligible to receive a temporary
housing allowance for up to three (3) months after the Start Date, paid in
arrears and contingent upon your continued employment for each full month
thereafter, in an amount not to exceed $5,000 per month. The after-tax amount of
this payment shall be used for your actual rental

1

--------------------------------------------------------------------------------




or lease payments, but if you purchase a new residence in the Salt Lake City,
Utah area within this time period, this monthly allowance will terminate.


(d)Sale of Existing Residence. You will be eligible for the Company to manage
the sale of your residence in Orlando, Florida via participation in the SIRVA
RiskGuard AVX program. If you reject the SIRVA offer to purchase your Orlando
residence, then the Company will pay you a lump-sum relocation housing benefit
in an after-tax amount of $75,000, and you will be solely responsible for all
costs and risks related to the sale of your Orlando residence.


5.Bonuses. During your employment as PCEO and while this Agreement is in effect,
you will be eligible to participate in the Annual Incentive Compensation (“AIC”)
bonus plan as approved by the Board for each fiscal year of the Company. The AIC
plan will be earned based on the achievement of objective or subjective criteria
established and approved by the Board, which will be communicated to you within
sixty (60) days of the start of each fiscal year, and will be measured at the
end of each fiscal year (the “Performance Objectives”). Any such bonus shall be
paid to you during the first three (3) months of the fiscal year that follows
the applicable performance fiscal year. The bonus will be deemed to have been
earned on the date of payment of such bonus and you must remain an employee of
the Company through the date of payment in order to receive the bonus. Your
target bonus and maximum bonus under the AIC plan will be equal to 82% and 150%,
respectively, of your Base Salary as in effect on the last day of each fiscal
year. You will not be eligible for a bonus under the AIC plan for the Company’s
2015 fiscal year. For the Company’s 2016 fiscal year, the Signing Bonus will
replace your target bonus, and you will be eligible to receive a bonus under the
AIC plan only to the extent performance under the AIC plan exceeds the
applicable target Performance Objectives. In such an event, you will be eligible
to receive a bonus award under the AIC plan in accordance with its terms for
performance in excess of target Performance Objectives in an amount greater than
82% of Base Salary, and equal to or less than 150% of Base Salary, less
$451,000. The AIC plan does not provide for a minimum payout amount. The
determinations of the Board with respect to the AIC plan will be final, binding,
and conclusive on all parties.


6.Long-Term Incentive Compensation Plan.


(a)While you are an employee of the Company, you will be eligible to receive
grants of restricted stock units, restricted stock awards, or other grants of
Company equity. Such equity grants, if any, will be made in the sole discretion
of the Board and will be subject to the terms and conditions specified by the
Board, the Company’s stock plan, the award agreement that you must execute as a
condition of any grant and the Company’s insider trading policy. If required by
applicable law with respect to transactions involving Company equity securities,
you agree that you shall use your best efforts to comply with any duty that you
may have to (i) timely report any such transactions and (ii) to refrain from
engaging in certain transactions from time to time. The Company has no duty to
register under (or otherwise obtain an exemption from) the Securities Act of
1933 (or applicable state securities laws) with respect to any Company equity
securities that may be issued to you.


(b)Upon your Start Date, subject to the approval of the Board, you shall be
granted a Restricted Stock Grant under the Company’s 2010 Long-Term Incentive
Plan of One Million (1,000,000) shares of the Company’s common stock (the
“Restricted Stock Grant”). As a condition to receipt of the Restricted Stock
Grant, you will be required to timely execute a Restricted Stock Grant Agreement
in the form prescribed by the Company, which will set forth the terms and
conditions of the Restricted Stock Grant. The Restricted Stock Grant will vest
as to 100% of the shares on the third anniversary of the Start Date, subject to
your continued employment through such date.


(c)Subject to the approval of the Board, on or about January 2016 and when
granted to other Company executive officers, you will be eligible to receive a
grant of performance-based restricted stock units (“RSUs”) for the calendar 2016
through calendar 2019 performance cycle (the “RSU Grant”). The at-target number
of RSUs will cover 125,000 shares of the Company’s common stock per calendar
year, for a total of 375,000 shares over three fiscal years. Vesting will be
determined based upon total shareholder return metrics unique to each vesting
year of the grant based on Total Shareholder Return (“TSR”) determined on an
absolute and relative basis over each year of the three-year performance period.
The percentage of RSUs that can become vested for each one year performance
period ranges from 0% to 200% of the at-target number of RSUs, based upon
achievement of TSR metrics. As a condition to receipt of the RSU Grant, you will
be required to timely execute a Stock Unit Agreement in the form prescribed by
the Company, which will set forth the terms and conditions of the RSU Grant.


7.Cash Incentives for Growth in Specific Product Revenue.


(a)Subject to the approval of the Board, beginning with fiscal year 2016 and
ending at the end of the fiscal year during which the Company first achieves
annual revenue of at least $500 million, you will be eligible to earn up to the
following amounts:



2

--------------------------------------------------------------------------------




(i)An annual incentive payment for incremental annual revenue from sales of
Protandim over prior year revenue for such product in an amount equal to 3% of
the positive difference between total net revenue from sales of Protandim for
the most recently completed fiscal year and Baseline Revenue (as defined below);
and


(ii)An annual incentive payment for incremental annual revenue from sales of
TrueScience Skin Care Regimen products over prior year revenue for such products
in an amount equal to 2% of the positive difference between total net revenue
from sales of TrueScience Skin Care Regimen for the most recently completed
fiscal year and Baseline Revenue.


(b)Net revenue derived from sales of each of Protandim and TrueScience Skin Care
Regimen for fiscal year 2015 are the initial “Baseline Revenue,” in each case,
as applicable. Baseline Revenue shall be re-set on an annual basis to an amount
equal to the annual net revenue from sales of each of Protandim and TrueScience
Skin Care Regimen for each subsequent fiscal year. If the Company’s overall
gross profit margin for a completed fiscal year falls below the overall gross
profit margin for the prior fiscal year, then the annual incentive payments
described above relating to such fiscal year shall be reduced by twenty-five
percent (25%) for each ten percent (10%) reduction in overall gross profit
margin (with straight line interpolation applied to any decline in overall gross
margin of other than ten percent (10%)).


8.Cash Incentives for Growth in Overall Revenue. Subject to the approval of the
Board, beginning with fiscal year 2017 and ending at the end of the fiscal year
during which the Company first achieves annual revenue of at least $500 million,
you will be eligible to earn up to the following amounts: (a) a one-time cash
bonus of $300,000 when annual net revenue exceeds $300 million; (b) a one-time
cash bonus of $400,000 when annual net revenue exceeds $400 million; and (c) a
one-time cash bonus of $500,000 when annual net revenue exceeds $500 million
(each of $300 million, $400 million and $500 million, a “Revenue Milestone”). If
two (or more) annual Revenue Milestones are first achieved during a single
fiscal year, you will be paid the sum of the bonus amounts that relate to each
Revenue Milestone achieved during such year. If, following achievement of a
Revenue Milestone, the Company’s annual revenue for a subsequent fiscal year is
less than the previously achieved Revenue Milestone, the next Revenue Milestone
is voided and no bonus will be paid for achievement of such next Revenue
Milestone.


9.Expense Reimbursement; Financial Planning and Compliance. During your
employment and while this Agreement is in effect, you will be reimbursed for all
reasonable business expenses (including, but without limitation, travel
expenses) upon the properly completed submission of requisite forms and receipts
to the Company in accordance with the Company’s expense reimbursement policy. In
addition, during your employment and while this Agreement is in effect, the
Company will pay up to $20,000 annually to cover costs incurred by you for
professional assistance with respect to personal financial and tax planning and
compliance. In addition, the Company will pay for your spouse to accompany you
on up to two business trips or events annually (with the value of such benefits
to be treated as income to you).


10.Employee Benefit Programs. During your employment with the Company, and
except as may be provided under an employee stock purchase plan, you will be
eligible to participate, on the same terms as generally provided to senior
executives, in all Company employee benefit plans and programs at the time or
thereafter made available to Company senior executive officers including,
without limitation, any savings or profit sharing plans, deferred compensation
plans, equity incentive plans, group life insurance, accidental death and
dismemberment insurance, hospitalization, surgical, major medical and dental
coverage, vacation, sick leave (including salary continuation arrangements),
long-term disability, holidays and other employee benefit programs sponsored by
the Company. The Company may amend, modify or terminate these benefits at any
time and for any reason. Any change in any employee benefit program or programs
applicable to all covered employees shall not constitute a material breach of
the terms of the Agreement or constitute Good Reason as defined below.


11.Termination of Employment. Unless the Company requests otherwise in writing,
upon termination of your employment for any reason, you understand and agree
that you shall be deemed to have also immediately resigned from all positions as
an officer (and/or director, if applicable) with the Company (and its
affiliates) as of your last day of employment (the “Termination Date”). Upon
termination of your employment for any reason, you shall receive payment or
benefits from the Company covering the following: (i) all unpaid salary and
unpaid vacation accrued pursuant to the paid time off policy through the
Termination Date, (ii) any payments/benefits to which you are entitled under the
express terms of any applicable Company employee benefit plan, (iii) any
unreimbursed valid business expenses for which you have submitted properly
documented reimbursement requests, and (iv) your then outstanding equity
compensation awards as governed by their applicable terms (collectively, (i)
through (iv) are the “Accrued Pay”). You may also be eligible for other
post-employment payments and benefits as provided in this Agreement. To the
extent needed to comply with Internal Revenue Code (the “Code”) Section 409A,
you must as a condition of payment have experienced a “separation from service”
within the meaning of Code Section 409A with respect to certain payments to be
made to you on or after your Termination Date.


(a)At-Will Employment. Your employment with the Company is at-will and either
you or the Company may terminate your employment at any time upon written notice
to the other party (except that your employment shall automatically

3

--------------------------------------------------------------------------------




be terminated without notice upon your death) and for any reason (or no reason),
with or without Cause or Good Reason (as each are defined below), in each case
subject to the terms and provisions of this Agreement.


(b)For Cause. For purposes of this Agreement, your employment may be terminated
by the Company for “Cause” as a result of the occurrence of one or more of the
following:


(i)a charge, through indictment or criminal complaint, entry of pretrial
diversion or sentencing agreement, or your conviction of, or a plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude,
dishonesty or fraud, or any other criminal arrest (for example D.U.I.) which the
Company, in its discretion considers inappropriate or harmful to its interests;


(ii)your refusal to perform in any material respect your duties and
responsibilities for the Company or a Company affiliate or your failure to
comply in any material respect with the terms of this Agreement and the
Confidentiality Agreement and the policies and procedures of the Company or a
Company affiliate;


(iii)fraud or deceptive or illegal conduct in your performance of duties for the
Company or a Company affiliate;


(iv)your material breach of any material term of this Agreement; or


(v)any conduct by you which materially injurious to the Company or a Company
affiliate or materially injurious to the business reputation of the Company or a
Company affiliate.


In the event your employment is terminated by the Company for Cause you will be
entitled only to your Accrued Pay and you will be entitled to no other
compensation from the Company.
(c)Without Cause. The Company may terminate your employment without Cause at any
time and for any reason with notice. If your employment is terminated without
Cause and while this Agreement is in effect then, in addition to your Accrued
Pay, you will be eligible to receive payments equal in the aggregate to six (6)
months of your then Base Salary. The payments shall be paid to you in cash, in
substantially equal monthly installments payable over the twelve (12) month
period following your Termination Date, provided, however, the first payment (in
an amount equal to two (2) months of such severance payments) shall be made on
the sixtieth (60th) day following the Termination Date. As a condition to
receiving (and continuing to receive) the payments provided in this Section
11(c) you must: (i) within not later than forty-five (45) days after your
Termination Date, execute (and not revoke) and deliver to the Company a
Separation Agreement in a form prescribed by the Company and such Separation
Agreement shall include without limitation a release of all claims against the
Company and its affiliates along with a covenant not to sue and (ii) remain in
full compliance with such Separation Agreement.


(d)Voluntary Termination. In the event you voluntarily terminate your employment
with the Company, you will be entitled to receive only your Accrued Pay. You
will be entitled to no other compensation from the Company.


(e)Death or Disability. In the event your employment with the Company is
terminated while this Agreement is in effect due to your Disability, death or
presumed death, then you or your estate will be entitled to receive your Accrued
Pay. For purposes of this Agreement, “Disability” is defined to occur when you
are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.


(f)Resignation for Good Reason. You may resign your employment from the Company
for “Good Reason” subject to the terms and conditions set forth below. Your
resignation for Good Reason will only be effective if the Company has not cured
or remedied the Good Reason event within thirty (30) days after its receipt of
your written notice (such notice shall describe in detail the basis and
underlying facts supporting your belief that a Good Reason event has occurred).
Such notice of your intention to resign for Good Reason must be provided to the
Company within forty-five (45) days following the initial existence of a Good
Reason event. Failure to timely provide such written notice to the Company or
failure to timely resign your employment for Good Reason means that you will be
deemed to have consented to and waived the Good Reason event. If the Company
does timely cure or remedy the Good Reason event, then you may either resign
your employment without Good Reason or you may continue to remain employed
subject to the terms of this Agreement.


(i)You have incurred a material diminution in your responsibilities, duties or
authority;



4

--------------------------------------------------------------------------------




(ii)You have incurred a material diminution in your Base Salary;


(iii)The Company has materially breached a material term of this Agreement; or


(iv)The Company’s common stock is de-listed from trading on a Nasdaq stock
market during the first year of your employment.


The foregoing Good Reason provisions in this Section 11(f) are intended to (and
shall be interpreted to) comply with the Good Reason safe harbor afforded by
Treasury Regulation Section 1.409A-1(n)(2)(ii).
If you resign your employment for Good Reason, then in addition to your Accrued
Pay, you will be eligible to receive payments equal in the aggregate to six (6)
months of your then Base Salary. The payments shall be paid to you in cash, in
substantially equal monthly installments payable over the twelve (12) month
period following your Termination Date, provided, however, the first payment (in
an amount equal to two (2) months of such severance payments) shall be made on
the sixtieth (60th) day following the Termination Date. As a condition to
receiving (and continuing to receive) the payments provided in this Section
11(f) you must: (1) within not later than forty-five (45) days after your
Termination Date, execute (and not revoke) and deliver to the Company a
Separation Agreement in a form prescribed by the Company and such Separation
Agreement shall include without limitation a release of all claims against the
Company and its affiliates along with a covenant not to sue and (2) remain in
full compliance with such Separation Agreement.
(g)Termination Within Twelve (12) Months after a Change in Control. The
provisions of this Section 11(g) set forth certain terms of an agreement reached
between you and the Company regarding your rights and obligations upon the
occurrence of a Change in Control of the Company while this Agreement is in
effect. These provisions are intended to assure and encourage in advance your
continued attention and dedication to your assigned duties and your objectivity
during the pendency and after the occurrence of any such event. Except if a
termination of your employment by the Company without Cause or a Good Reason
event has occurred during the twelve (12) month period after a Change in
Control, these provisions shall terminate and be of no further force or effect
beginning on the first anniversary of the occurrence of a Change in Control. As
a condition to receiving (and continuing to receive) any of the payments and
benefits provided in this Section 11(g) you must: (i) within not later than
forty-five (45) days after your Termination Date, execute (and not revoke) and
deliver to the Company a Separation Agreement in a form prescribed by the
Company and such Separation Agreement shall include without limitation a release
of all claims against the Company and its affiliates along with a covenant not
to sue and (ii) remain in full compliance with such Separation Agreement. For
avoidance of doubt, the severance payments and benefits in this Section 11(g)
are not intended to be cumulative with the severance benefits provided in
Sections 11(c) or 11(f), and you are not entitled to collect severance benefits
under both this Section 11(g) and Sections 11(c) or 11(f).


(i)“Change in Control” shall mean the occurrence of any one or more of the
following: (A) any merger, consolidation or business combination in which the
shareholders of the Company immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity, (B) the sale or other disposition of
all or substantially all of the Company’s assets, (C) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding shares of the Company’s capital stock by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (D) the
dissolution or liquidation of the Company, (E) a contested election of
directors, as a result of which or in connection with which the persons who were
directors of the Company before such election or their nominees cease to
constitute a majority of the Board, or (F) any other event specified by the
Board.


(ii)If within twelve (12) months after a Change in Control, your employment is
terminated by the Company without Cause, then in addition to your Accrued Pay,
you will be eligible to receive payments equal in the aggregate to twelve (12)
months of your then Base Salary. The payments shall be paid to you in cash, in
substantially equal monthly installments payable over the twelve (12) month
period following your Termination Date, provided, however, the first payment (in
an amount equal to two (2) months of Base Salary) shall be made on the sixtieth
(60th) day following the Termination Date.


(iii)If within twelve (12) months after a Change in Control, a Good Reason event
has occurred and you resign your employment for Good Reason, then in addition to
your Accrued Pay, you will be eligible to receive payments equal in the
aggregate to twelve (12) months of your then Base Salary. The payments shall be
paid to you in cash, in substantially equal monthly installments payable over
the twelve (12) month period following your Termination Date, provided, however,
the first payment (in an amount equal to two (2) months of Base Salary) shall be
made on the sixtieth (60th) day following the Termination Date.



5

--------------------------------------------------------------------------------




(iv)Unless otherwise provided in the applicable award agreement, if, within
twelve (12) months after a Change in Control, either (A) your employment is
terminated by the Company without Cause, or (B) a Good Reason event has occurred
and you resign your employment for Good Reason, all restricted stock awards and
other equity-based awards that vest based on service granted to you by the
Company shall be entitled to receive full service-based vesting credit and
deemed attainment at target of all performance-based vesting milestones as of
the date of the Change in Control, and the performance period with respect to
all performance-based RSUs shall be deemed to have ended as of the date of the
Change in Control, and the performance over such shortened performance period
shall be measured as of that date, and you shall be entitled to any other rights
and benefits with respect to stock-related awards, to the extent and upon the
terms provided in the equity incentive plan or any agreement or other instrument
attendant thereto pursuant to which such awards were granted. Notwithstanding
the foregoing, in the event acceleration of the settlement or distribution date
of an award would result in additional taxes and penalties under Code Section
409A, then the vesting of such award shall accelerate but settlement or
distribution of award shares (or cash, if applicable) shall occur on the date(s)
specified in the agreement governing the award.
 
12.Limitation on Golden Parachute Payments. Notwithstanding any other provision
of this Agreement or any such other agreement or plan, if any portion of the
Total Payments (as defined below) would constitute an Excess Parachute Payment
(as defined below) and therefore would be nondeductible to the Company by reason
of the operation of Code Section 280G relating to golden parachute payments
and/or would be subject to the golden parachute excise tax (“Excise Tax”) by
reason of Code Section 4999, then the full amount of the Total Payments shall
not be provided to you and you shall instead receive the Reduced Total Payments
(as defined below).


If the Total Payments must be reduced to the Reduced Total Payments, the
reduction shall occur in the following order: (1) reduction of cash payments for
which the full amount is treated as a Parachute Payment; (2) cancellation of
accelerated vesting (or, if necessary, payment) of cash awards for which the
full amount is not treated as a parachute payment; (3) cancellation of any
accelerated vesting of equity awards; and (4) reduction of any continued
employee benefits. In selecting the equity awards (if any) for which vesting
will be reduced under clause (3) of the preceding sentence, awards shall be
selected in a manner that maximizes the after-tax aggregate amount of Reduced
Total Payments provided to you, provided that if (and only if) necessary in
order to avoid the imposition of an additional tax under Code Section 409A,
awards instead shall be selected in the reverse order of the date of grant.
For the avoidance of doubt, for purposes of measuring an equity compensation
award’s value to you when performing the determinations under the preceding
paragraph, such award’s value shall equal the then aggregate fair market value
of the vested shares underlying the award less any aggregate exercise price less
applicable taxes. Also, if two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis. In no event shall (i) you
have any discretion with respect to the ordering of payment reductions or (ii)
the Company be required to gross up any payment or benefit to you to avoid the
effects of the Excise Tax or to pay any regular or excise taxes arising from the
application of the Excise Tax.
All mathematical determinations and all determinations of whether any of the
Total Payments are Parachute Payments that are required to be made under this
Section 12 shall be made by a nationally recognized independent audit firm
selected by the Company (the “Accountants”), who shall provide their
determination, together with detailed supporting calculations regarding the
amount of any relevant matters, both to the Company and to you. Such
determination shall be made by the Accountants using reasonable good faith
interpretations of the Code. The Company shall pay the fees and costs of the
Accountants which are incurred in connection with this Section 12.
“Excess Parachute Payment” has the same meaning provided to such term by
Treasury Regulation Section 1.280G-1 Q/A-3.
“Parachute Payment” has the same meaning provided to such term by Treasury
Regulation Section 1.280G-1 Q/A-2.
“Reduced Total Payments” means the lesser portion of the Total Payments that may
be provided to you instead of the Total Payments. The Reduced Total Payments
shall be the maximum amount from the Total Payments that can be provided to you
without incurring Excess Parachute Payments.
“Total Payments” means collectively the benefits or payments provided by the
Company (or by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets within the
meaning of Code Section 280G and the regulations thereunder) to or for the
benefit of you under this Agreement or any other agreement or plan.

6

--------------------------------------------------------------------------------




13.Proprietary Information and Inventions Agreement; Confidentiality. You will
be required, as a condition of your employment with the Company, to timely
execute and comply with the Company’s form of proprietary information and
inventions agreement as may be amended from time to time by the Company
(“Confidentiality Agreement”).


14.Stock Ownership Policy. During your employment, you will be subject to the
Company’s executive equity ownership policy, which currently requires the
Company’s Chief Executive Officer to own a minimum number of shares of the
Company’s common stock having a value equal to six times such officer’s annual
base salary, subject to a buy-in period of five years.


15.Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company and your respective
successors, heirs, and assigns. This Agreement may not be assigned by you except
that your rights to compensation and benefits hereunder, subject to the
limitations of this Agreement, may be transferred by will or operation of law.
No rights or obligations of the Company under this Agreement may be assigned or
transferred except in the event of a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the Company’s obligations under this Agreement contractually
or as a matter of law. The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such purchase, succession or assignment had taken place. Your rights and
obligations under this Agreement shall not be transferable by you by assignment
or otherwise provided, however, that if you die, all amounts then payable to you
hereunder shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.


16.Governing Law; Arbitration. To the extent not preempted by federal law, this
Agreement will be deemed a contract made under, and for all purposes shall be
construed in accordance with, the laws of Utah. Any controversy or claim
relating to this Agreement or any breach thereof, and any claims you may have
arising from or relating to your employment with the Company, will be settled
solely and finally by arbitration in Salt Lake City, Utah before a single
arbitrator and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, provided that this Section 16
shall not be construed to eliminate or reduce any right the Company or you may
otherwise have to obtain a temporary restraining order or a preliminary or
permanent injunction to enforce any of the covenants contained in this Agreement
before the matter can be heard in arbitration.


17.Taxes. The Company shall have the right to withhold and deduct from any
payment hereunder any federal, state or local taxes of any kind required by law
to be withheld with respect to any such payment. The Company shall not be liable
to you or other persons as to any unexpected or adverse tax consequence realized
by you and you shall be solely responsible for the timely payment of all taxes
arising from this Agreement that are imposed on you. This Agreement is intended
to comply with the applicable requirements of Code Section 409A and shall be
limited, construed and interpreted in a manner so as to comply therewith. Each
payment made pursuant to any provision of this Agreement shall be considered a
separate payment and not one of a series of payments for purposes of Code
Section 409A. While it is intended that all payments and benefits provided under
this Agreement to you will be exempt from or comply with Code Section 409A, the
Company makes no representation or covenant to ensure that the payments under
this Agreement are exempt from or compliant with Code Section 409A. The Company
will have no liability to you or any other party if a payment or benefit under
this Agreement is challenged by any taxing authority or is ultimately determined
not to be exempt or compliant. In addition, if upon your Termination Date, you
are then a “specified employee” (as defined in Code Section 409A), then solely
to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following your Termination Date until the
earlier of (i) the first business day of the seventh (7th) month following your
Termination Date or (ii) ten (10) days after the Company receives written
confirmation of your death. Any such delayed payments shall be made without
interest. Additionally, the reimbursement of expenses or in-kind benefits
provided pursuant to this Agreement shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or in-kind benefits in
one taxable year shall not affect the expenses eligible for reimbursement or
in-kind benefits in any other taxable year; (2) the reimbursement of eligible
expenses or in-kind benefits shall be made promptly, subject to the Company’s
applicable policies, but in no event later than the end of the year after the
year in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.


18.Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement (and the agreements referenced herein) contains all
the legally binding understandings and agreements between you and the Company
pertaining to the subject matter of this Agreement and supersedes all such
agreements, whether oral or in writing, previously discussed or entered into
between the parties including without limitation any term sheets regarding the
commencement of your employment with the Company. As a material condition of
this Agreement, you represent that by entering into this Agreement or by
continuing as a Company employee you are not violating the terms of any other
contract or agreement or other legal obligations

7

--------------------------------------------------------------------------------




that would prohibit you from performing your duties for the Company. You further
agree and represent that in providing your services to the Company you will not
utilize or disclose any other entity’s trade secrets or confidential information
or proprietary information. You represent that you are not resigning employment
or relocating any residence in reliance on any promise or representation by the
Company regarding the kind, character, or existence of such work, or the length
of time such work will last, or the compensation therefor.


19.Non-Competition and Non-Solicitation.


(a)Non-Solicitation of Employees, Independent Distributors and Other
Consultants. During your employment and for a period of two years after your
employment terminates, you will not directly or indirectly solicit or induce, or
attempt to solicit or induce, any employee, independent distributor or other
consultant of the Company to quit their employment or cease rendering services
to the Company, unless you are specifically authorized to do so by the Company.


(b)Non-Solicitation of Customers. To the extent permitted under applicable law,
and in order to protect the Confidential Information and preserve the Company’s
relationships with its prospects and customers, you agree that for a period of
two (2) years after your employment with the Company ends for any reason, you
will not directly or indirectly solicit any business consisting of nutritional
supplements or any other product or service of the Company at the time of your
termination with any prospect or customer of the Company.


(c)Non-Competition. You shall not, for a period of one (1) year after your
employment with the Company ends for any reason, engage in, advise or consult
with, or accept employment with any company, business or any entity, or
contribute your knowledge to any work or activity that involves a product,
process, provision of services or distribution channel (network marketing) as
offered by the company, the development and/or sales of nutritional supplements,
or any other product or service of the Company which is competitive with and the
same as or similar to a product, process, or provision of services or
distribution channel (network marketing) on which you worked or with respect to
which you had access to confidential information while with the Company.
Following expiration of said one-year period, you shall continue to be obligated
under the confidentiality provisions of this Agreement and of your proprietary
information and inventions agreement not to disclose and/or use confidential
information so long as it shall remain proprietary or protectable as
confidential or trade secret information. You acknowledge that this restraint is
reasonable as to time and geographic limits and is necessary to protect the
Company’s confidential information, and that it will not unduly restrict your
ability to secure suitable employment after leaving the Company.


(d)Modification By Court. If any court or arbitrator determines that any
post-employment restrictive covenant is unreasonable in any respect, you agree
that the Court may modify any unreasonable terms and enforce the agreement as
modified.


(e)Extension of Non-Compete. For any period of time in which you are found to be
in violation of any of the above non-compete or non-solicitation agreements,
that period of time shall be added on to the length of the restriction or period
of protection for the Company.


(f)Notice to Subsequent Employers. You agree that the Company may provide notice
of your obligations under any provision of this Agreement to any company or
future employer of yours should the Company consider it necessary for the
enforcement of those obligations.


20.Covenants.


(a)As a condition of this Agreement and to your receipt of any post-employment
benefits, you agree that you will fully and timely comply with all of the
covenants set forth in this subsection (which shall survive your termination of
employment and termination or expiration of this Agreement):


(i)You will fully comply with all obligations under the Confidentiality
Agreement and further agree that the provisions of the Confidentiality Agreement
shall survive any termination or expiration of this Agreement or termination of
your employment or any subsequent service relationship with the Company;


(ii)Within five (5) days of the Termination Date, you shall return to the
Company all Company confidential information including, but not limited to,
intellectual property, etc., and you shall not retain any copies, facsimiles or
summaries of any Company proprietary information;


(iii)You will not at any time make (or direct anyone to make) any disparaging
statements (oral or written) about the Company, or any of its affiliated
entities, officers, directors, employees, stockholders, representatives or
agents,

8

--------------------------------------------------------------------------------




or any of the Company’s products or services or work-in-progress, that are
harmful to their businesses, business reputations or personal reputations;


(iv)You agree that during the period of your employment with the Company and
thereafter, you will not utilize any trade secrets of the Company in order to
solicit, either on behalf of yourself or any other person or entity, the
business of any client or customer of the Company, whether past, present or
prospective. The Company considers the following, without limitation, to be its
trade secrets: Financial information, administrative and business records,
analysis, studies, governmental licenses, employee records (including but not
limited to counts and goals), prices, discounts, financials, electronic and
written files of Company policies, procedures, training, and forms, written or
electronic work product that was authored, developed, edited, reviewed or
received from or on behalf of the Company during period of employment, Company
developed technology, software, or computer programs, process manuals, products,
business and marketing plans and/or projections, Company sales and marketing
data, Company technical information, Company strategic plans, Company
financials, vendor affiliations, proprietary information, technical data, trade
secrets, know-how, copyrights, patents, trademarks, intellectual property, and
all documentation related to or including any of the foregoing; and


(v)You agree that, upon the Company’s request and without any payment therefore,
you shall reasonably cooperate with the Company (and be available as necessary)
after the Termination Date in connection with any matters involving events that
occurred during your period of employment with the Company.


(b)You also agree that you will fully and timely comply with all of the
covenants set forth in this subsection (which shall survive your termination of
employment and termination or expiration of this Agreement):


(i)You will fully pay off any outstanding amounts owed to the Company no later
than their applicable due date or within thirty (30) days of your Termination
Date (if no other due date has been previously established);


(ii)Within five (5) days of the Termination Date, you shall return to the
Company all Company property including, but not limited to, computers, cell
phones, pagers, keys, business cards, etc.;


(iii)Within thirty (30) days of the Termination Date, you will submit any
outstanding expense reports to the Company on or prior to the Termination Date;
and


(iv)As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail;


(c)You agree that you will strictly adhere to and obey all Company rules,
policies, procedures, regulations and guidelines, including but not limited to
those contained in the Company’s employee handbook, as well any others that the
Company may establish including without limitation any policy the Company adopts
on the recoupment of compensation.


21.Offset. Any severance or other payments or benefits made to you under this
Agreement may be reduced, in the Company’s discretion, by any amounts you owe to
the Company provided that any such offsets do not violate Code Section 409A.


22.Notice. Any notice that the Company is required to or may desire to give you
shall be given by personal delivery, recognized overnight courier service,
email, telecopy or registered or certified mail, return receipt requested,
addressed to you at your address of record with the Company, or at such other
place as you may from time to time designate in writing. Any notice that you are
required or may desire to give to the Company hereunder shall be given by
personal delivery, recognized overnight courier service, email, telecopy or by
registered or certified mail, return receipt requested, addressed to the
Company’s Vice President of Human Resources at its principal office, or at such
other office as the Company may from time to time designate in writing. The date
of actual delivery of any notice under this Section 22 shall be deemed to be the
date of delivery thereof.


23.Waiver; Severability. No provision of this Agreement may be amended or waived
unless such amendment or waiver is agreed to by you and the Company in writing
and such amendment or waiver expressly references this Section 23. No waiver by
you or the Company of the breach of any condition or provision of this Agreement
will be deemed a waiver of a similar or dissimilar provision or condition at the
same or any prior or subsequent time. Except as expressly provided herein to the
contrary, failure or delay on the part of either party hereto to enforce any
right, power, or privilege hereunder will not be deemed to constitute a waiver
thereof. In the event any portion of this Agreement is determined to be invalid
or unenforceable for any reason, the remaining portions shall be unaffected
thereby and will remain in full force and effect to the fullest extent permitted
by law.



9

--------------------------------------------------------------------------------




24.Voluntary Agreement. You acknowledge that you have been advised to review
this Agreement with your own legal counsel and other advisors of your choosing
and that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter. You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement. This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company.


25.Key-Man Insurance. The Company shall have the right to insure your life for
the sole benefit of the Company, in such amounts, and with such terms, as it may
determine. All premiums payable thereon shall be the obligation of the Company.
You shall have no interest in any such policy, but you agree to cooperate with
the Company in taking out such insurance by submitting to physical examinations,
supplying all information required by the insurance company, and executing all
necessary documents, provided that no financial obligation is imposed on you by
any such documents.



10

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:
This ___ day of April, 2015.                    This 26th day of April, 2015.
LIFEVANTAGE CORPORATION
/s/ George Metzger            /s/ Darren Jensen        
By: George Metzger            Darren Jensen
Title: Chairman of the Compensation
Committee of the Board of Directors








Signature Page to Employment Agreement



11